State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: July 23, 2015                       106589
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

DARYL E. VONNEIDA,
                    Appellant.
________________________________


Calendar Date:   June 3, 2015

Before:   Peters, P.J., McCarthy, Egan Jr. and Rose, JJ.

                               __________


     John R. Trice, Elmira, for appellant.

      Joseph G. Fazzary, District Attorney, Watkins Glen (John C.
Tunney of counsel), for respondent.

                               __________


McCarthy, J.

      Appeal from a judgment of the County Court of Schuyler
County (Morris, J.), rendered December 19, 2013, convicting
defendant upon his plea of guilty of the crime of course of
sexual conduct against a child in the second degree (three
counts).

      Defendant was charged in a four-count indictment with
repeated sex crimes against three children under the age of 13.
In satisfaction thereof, he pleaded guilty to three counts of
course of sexual conduct against a child in the second degree.
While there was no specific sentence commitment, defendant was
promised that the sentences would run concurrently to the
sentence to be imposed upon his convictions in federal court for
production of child pornography and other crimes. He was
                              -2-                106589

thereafter sentenced to life imprisonment on the federal charges
(United States v Vonneida, 601 Fed Appx 38 [2d Cir 2015]).
County Court imposed a sentence of seven years on each count, to
be served consecutively to one another but concurrently to the
federal sentence. Defendant appeals.

      Defendant contends that he did not receive the effective
assistance of counsel in that counsel failed to pursue pretrial
discovery and motions. "It is well settled that in the context
of a guilty plea, a defendant has been afforded meaningful
representation when he or she receives an advantageous plea and
nothing in the record casts doubt on the apparent effectiveness
of counsel" (People v Wares, 124 AD3d 1079, 1080 [2015], lv
denied 25 NY3d 993 [2015] [internal quotation marks and citations
omitted]). Failure to request a suppression hearing or to make a
pretrial motion does not, by itself, constitute ineffective
assistance, particularly in the absence of any basis upon which
to conclude that a defendant had a colorable claim or that
counsel's actions were not premised upon a legitimate strategy
(see People v Rivera, 71 NY2d 705, 709 [1998]; People v Cooper,
126 AD3d 1046, 1047-1048 [2015]; cf. People v Carnevale, 101 AD3d
1375, 1378-1379 [2012]). Defendant affirmed during the plea that
he was "very satisfied" with counsel, who procured a favorable
disposition with prison time concurrent to his federal sentence,
and nothing in the record indicates a lack of meaningful
representation (see People v Caban, 5 NY3d 143, 152 [2005]).

      We are not persuaded by defendant's remaining argument that
the sentences were harsh and excessive, given defendant's extreme
abuse of these young children. Consecutive sentences were
authorized for each of these convictions, which involved separate
and distinct acts of repeated abuse perpetrated against three
different children (see Penal Law § 70.25 [2]; People Salcedo, 92
NY2d 1019, 1021 [1998]).

     Peters, P.J., Egan Jr. and Rose, JJ., concur.
                        -3-                  106589

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court